Citation Nr: 1718045	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected pes planus. 

2.  Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1979, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Columbia, South Carolina.  Jurisdiction remains at the RO in Columbia, South Carolina. 

In his May 2013 substantive appeal, the Veteran requested a Board hearing at the local RO.  In December 2016, he withdrew his hearing request.  

The Board has also recharacterized the claim for service connection for PTSD as one for service connection for an acquired psychiatric disability, to ensure consideration of additional psychiatric diagnoses raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In May 2017, the Veteran submitted additional claims on the appropriate VA form.  38 C.F.R. §§ 3.150, 3.155 (2016).  The RO is actively processing these claims, and they do not need to be the subject of a Board referral at this time.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the delay, additional action is needed on these claims.  Many of the Veteran's service treatment records (STRs) are unavailable, and in such instances VA's has a heightened obligation to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, additional action is needed to fulfill VA's heightened duty to assist.  Id.; 38 C.F.R. § 3.159.

In May 2017, the Veteran provided additional details about his claimed psychiatric, tinnitus and bilateral knee disabilities.  His report indicates that there are outstanding medical records for these claims.  The current medical evidence includes VA treatment records through December 2015 and October to December 2012 podiatry clinic records at the Beaufort Naval Hospital.  In order to fulfill VA's heightened duty to assist, the Veteran must be afforded an opportunity to identify and submit these medical records.  Id.

For the hearing loss and tinnitus claims, the March 2012 VA audiology opinion is inadequate for adjudication purposes.  It is based on the examiner's presumption that the Veteran had normal hearing sensitivity findings at separation.  Notably, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  Additionally, it does not consider the Veteran's report of noise exposure.  Noise exposure is considered an injury and any incidence incurred during active duty training (ACDUTRA) or inactive duty training (INACDUTRA) during National Guard service must be considered.  VAOPGCPREC 04-2002 (an injury is "harm resulting from an external trauma").

Regarding tinnitus, the Veteran submitted a May 2017 statement detailing his tinnitus symptoms.  He stated that he had a medical diagnosis of left ear tinnitus.  These favorable reports have not been considered by a VA examiner.  After requesting and associating any newly identified audiology treatment records, another VA audiology examination is needed for these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the acquired psychiatric disability and bilateral knee disability claims, the Veteran essentially asserts a continuity of symptomatology in his May 2017 statement.  His reports are sufficient to trigger VA's duty to furnish an examination, particularly given the heightened duty to assist in instances where STRs are incomplete.  O'Hare, 1 Vet. App. at 367; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent or additional evidence pertinent to the bilateral knee, hearing loss, tinnitus and psychiatric disabilities as referenced in his May 2017 statement.  Take appropriate action based upon his response.

2. After associating any newly identified medical records with the electronic claims folder, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his current bilateral knee disability.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must perform a complete clinical evaluation for both knees.  Any indicated testing must be completed.  

Then, the examiner must provide the following medical opinions:

(a) Is it at least as likely as not that any current disability in either knee was either: incurred during active service; otherwise causally related to active service; or in the case of arthritis, initially manifest within one year after August 1979 active service?  

(b) Is it at least as likely as not that any current disability in either knee was either caused or aggravated by service connected bilateral pes planus?  If aggravation is found, please describe the baseline severity of the preexisting disability to the extent possible.  

The examiner is advised that current disability means any disorder manifesting approximately since February 2012 when the claim was filed, even if it subsequently resolved.  

The examiner must provide a detailed rationale for all opinions with specific consideration to the Veteran's reports.  The Veteran's recollections of in-service injuries, training exercises and observable symptoms must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

3.  After associating any newly identified medical records with the electronic claims folder, schedule the Veteran for a VA audiology examination with a state licensed audiologist, other than the one furnishing the March 2012 VA examination, to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must perform a complete audiology evaluation.  Any indicated testing must be completed.  

Then, the examiner must provide the following medical opinions:  

(a)  Is it at least as likely as not that hearing loss was: incurred during active service; otherwise causally related to active service or initially manifested within the first post separation year; or causally related to noise exposure sustained during National Guard ACDUTRA or INACDUTRA service?  

(b) Is it at least as likely as not that tinnitus was: incurred during active service; otherwise causally related to active service or initially manifest within the first post separation year; or due to noise exposure sustained during ACDUTRA or INACDUTRA service?  

The examiner must provide a detailed rationale for all opinions with specific consideration to the Veteran's reports.  The Veteran's recollections about noise exposures during both active and National Guard service must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment or findings of normal hearing at separation, standing alone, cannot be the basis for rejecting the lay reports.  

4. After associating any newly identified medical records with the electronic claims folder, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychological disorder(s).  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must perform a complete psychiatric evaluation.  Any indicated testing must be completed.  

Then, for each psychiatric diagnosis identified on evaluation and from the medicals records, the examiner must provide the following medical opinion:

Is it at least as likely as not that the current psychiatric disorder was either: incurred during active service; otherwise causally related to active service; or in the case of psychosis, initially manifest within one year after August 1979 active service?  

The examiner is advised that current disability means any disorder manifesting approximately since the claim was filed in February 2012, even if it subsequently resolves.  The examiner must opine on any additional psychiatric diagnosis found in ongoing medical records, even if the examiner does not determine such diagnosis is present upon clinical evaluation.  

The examiner must provide a detailed rationale for all opinions with specific consideration to the Veteran's reports.  The Veteran's recollections of service must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

5.  Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

